DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on April 29, 2022, in which claims 1-20 are presented for further examination.
Response to Arguments
Applicant's arguments filed on April 29, 2022 have been fully considered but they are not persuasive. (See examiner’s remark).

Remark
Applicant submits that Hamilton and Pandit fail to disclose or render obvious "monitoring, by a system comprising a processor, an operation performed on an unstructured data file stored on a first storage device; storing an indication of the operation in a data structure, resulting in the data structure storing the indication and other indications of operations performed on the unstructured data file other than the indication; analyzing indications of operations performed on the unstructured data file stored in the data structure, wherein the indications comprise the indication and the other indications”. However, after further reviewed Applicant’s arguments in light of the cited reference consistent the original disclosure, it is conceivable that the combination of Hamilton and Pandit discloses the abovementioned claimed features. Specifically, collects data block for storage, wherein the collection of data can occurs in different manners; downloading information from an online source, installing an application, analyzing at reference numeral a reference rate analysis which is compared against the collected storage medium performance characteristics collected, wherein depending on a result of the comparison, the data block is stored appropriated if the reference rate is a match with a first performance characteristic. Otherwise the comparison produces a result of storing a data block in a subsequent medium if the reference rate is a match with a subsequent performance characteristic as indicated at reference numeral (see [0067], [0075]), also detecting by monitoring component of FIG. 1 and an instruction that is instantiated to rearrange placement of the Blocks, FIG. 2 analyzes data and determine an appropriate initial storage location. On the other hand, a storage manage that receives a deduplication request from an entity associated with a non-object storage system that was a source for a heterogeneous replication to the object storage, wherein the storage manager determines whether the content based identifier of the file data block is already in a deduplication map, and wherein the storage manager updates the structure that tracks data units available for object clean-up, wherein the structure data is file and unstructured data is email or text described by both Hamilton Pandit. Therefore, the combination of the above references arrives to the subject matter as claimed
Applicant asserted that the amended claims 1, 9 and 17 are eligible under 35 USC 101. After further reviewed Applicant’s arguments in light of the original disclosure, it is conceivable that the amended portion of the claims “unstructured data file” does not integrated into a practical application that render the claims eligible under 35 USC 101. Specifically, Applicant's representative was proposing to incorporate the limitations of claim 2 into the independent claims 1 and 9, limitations of claim 18 into the independent claim 17 in conjunction with the detail information of the kernel module framework that establishes supplemental or additional operations or functions associated with the original performance of the system call and the unstructured data. Should such information is amended to the independent claims 1, 9 and 17 will overcome the art of record, thereby overcome the 35 USC 1071 for lacking of eligibility subject matter in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, claims 1, 9 and 17 recite a method, device and non-transitory computer readable medium comprising a combination of concrete devices (a memory, processor, and display), and therefore, are process, machine and manufacture respectively, which are statutory of invention.
At step 2A, prong one, each limitation of claims 1, 9 and 17, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the limitations of claim 1 are directed to (1) monitoring an operation performed on an unstructured data file stored on a first storage device (collecting and manipulating information using observation, evaluation and judgement and/or opinion); (2) analyzing indications of operations performed on the unstructured data file stored in the data structure, wherein the indications comprise the indication and the other indications (collecting and manipulating information using observation, evaluation and judgement and/or opinion); (3) moving the unstructured data file from the first storage device to a second storage device, based on a result of the analyzing the indications (gathering information using observation, evaluation and judgement and/or opinion).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a processor, as recited in claim 1, then it falls within the “mental processes” grouping of abstract ideas. The processor recited in the claim encompasses a user simply tracking updates to files and folders in his/hers mind. The mere nominal recitation of a generic “processor” does not integrate the claim limitation into a practical application, identified by the courts as being a mental process grouping.
Specifically, this judicial exception is not integrated into a practical application. In particular, claim 1 recites “a processor”. Such a processor is recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). The claim merely use the processor as a tool to improve the abstract idea. Accordingly, the claims recites an abstract idea.
Under Prong 2, the claims recite additional element “storing an indication of the operation in a data structure, resulting in the data structure storing the indication and other indications of operations performed on the unstructured data file other than the indication”. However, this limitation does nothing more than add insignificant extra solution activity to the judicial exception, such as storing or updating the data stored in memory. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims do not add any specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05). The claims are directed to an abstract idea and they are not patent eligible.
The independent claims 9 and 17 respectively are also discussed above having similar limitations as in claim 1. Although literally invoking the method and medium of claims 9 and 17 respectively, the claimed concept remain only broadly and generally defined, with the claimed functionality paralleling that of method in claim 1. As such, claim 1 is directed to abstract idea.
Accordingly, claim 1 is being directed to patent-ineligible subject matter, as well as dependent claims 2-8 with commensurate limitations.




Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
3 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “rating the first storage device and the second storage device based on respective storage characteristics of the first storage device and the second storage device, resulting in ratings of storage devices, wherein the moving the file from the first storage device to the second storage device is further based on the ratings of the storage devices”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 3 and includes all the limitations of claim 3. Therefore, claim
4 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the storage characteristics of the storage devices comprise a storage cost for the storage devices”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 3 and includes all the limitations of claim 3. Therefore, claim
5 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the storage characteristics of the storage devices comprise a storage performance for the storage devices”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
6 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the operation performed on the file comprises a file read operation”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
7 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the operation performed on the file comprises a file update operation”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
8 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the analyzing the indications of the operations performed on the file comprises predicting a likelihood that the file will be accessed within a defined period of time”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

At step 2A, prong one, each limitation of claim 9, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the limitations of claim 9 are directed to (1) monitoring an operation performed on a file stored on a first storage device (collecting and manipulating information using observation, evaluation and judgement and/or opinion); (2) analyzing indications of operations performed on the file stored in the data structure, wherein the indications comprise the indication and the other indications (collecting and manipulating information using observation, evaluation and judgement and/or opinion); (3) moving the file from the first storage device to a second storage device, based on a result of the analyzing the indications (gathering information using observation, evaluation and judgement and/or opinion).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a processor and memory as recited in claim 9, then it falls within the “mental processes” grouping of abstract ideas. The processor and memory recited in the claim encompasses a user simply tracking updates to files and folders in his/hers mind. The mere nominal recitation of a generic “processor and memory” does not integrate the claim limitation into a practical application, identified by the courts as being a mental process grouping.
Specifically, this judicial exception is not integrated into a practical application. In particular, claim 9 recites “a processor and memory”. Such a processor and memory are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). The claim merely use the processor and memory as a tool to improve the abstract idea. Accordingly, the claims recites an abstract idea.
Under Prong 2, the claims recite additional element “storing an indication of the operation in a data structure, resulting in the data structure storing the indication and other indications of operations performed on the file other than the indication”. However, this limitation does nothing more than add insignificant extra solution activity to the judicial exception, such as storing or updating the data stored in memory. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims do not add any specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05). The claims are directed to an abstract idea and they are not patent eligible.
The independent claims 9 is also discussed above having similar limitations as in claim 1. Although literally invoking the device and medium of claims 9, the claimed concept remain only broadly and generally defined, with the claimed functionality paralleling that of method in claim 1. As such, claim 9 is directed to abstract idea.
Accordingly, claim 9 is being directed to patent-ineligible subject matter, as well as dependent claims 10-16 with commensurate limitations.

Claim 10 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
10 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the first indication of the operation was communicated by the second device based on a system call operation to be performed on the file being received by a kernel of an operating system of the second device”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.



Claim 11 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
11 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the operations further comprise rating the second device and the third device based on respective storage characteristics of the second device and the third device, resulting in storage ratings of devices, and wherein the communicating the command to move the file to the third device is based on the storage ratings of the devices”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 12 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim
12 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the storage characteristics of the devices comprise a storage cost for the respective storage devices measured according to a defined cost criterion”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 13 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim
13 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the storage characteristics of the devices comprise a storage performance for the respective storage devices measured according to a defined performance criterion”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 14 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
14 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the operation that was performed on the file comprises a file read operation”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 15 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
15 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the operation that was performed on the file comprises a file update operation”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.




Claim 16 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
16 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the analyzing the indications of the operations performed on the file comprises predicting a likelihood that the file will be accessed within a specified period of time”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

At step 2A, prong one, each limitation of claim 17, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the limitations of claim 17 are directed to (1) monitoring an operation performed on a file stored on a first storage device (collecting and manipulating information using observation, evaluation and judgement and/or opinion); (2) analyzing indications of operations performed on the file stored in the data structure, wherein the indications comprise the indication and the other indications (collecting and manipulating information using observation, evaluation and judgement and/or opinion); (3) moving the file from the first storage device to a second storage device, based on a result of the analyzing the indications (gathering information using observation, evaluation and judgement and/or opinion).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a processor as recited in claim 17, then it falls within the “mental processes” grouping of abstract ideas. The processor and memory recited in the claim encompasses a user simply tracking updates to files and folders in his/hers mind. The mere nominal recitation of a generic “processor” does not integrate the claim limitation into a practical application, identified by the courts as being a mental process grouping.
Specifically, this judicial exception is not integrated into a practical application. In particular, claim 17 recites “a processor”. Such a processor is recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). The claim merely use the processor as a tool to improve the abstract idea. Accordingly, the claims recites an abstract idea.
Under Prong 2, the claims recite additional element “storing an indication of the operation in a data structure, resulting in the data structure storing the indication and other indications of operations performed on the file other than the indication”. However, this limitation does nothing more than add insignificant extra solution activity to the judicial exception, such as storing or updating the data stored in memory. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims do not add any specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05). The claims are directed to an abstract idea and they are not patent eligible.
The independent claim 17 is also discussed above having similar limitations as in claim 1. Although literally invoking the device and medium of claim 17, the claimed concept remain only broadly and generally defined, with the claimed functionality paralleling that of method in claim 1. As such, claim 17 is directed to abstract idea.
Accordingly, claim 17 is being directed to patent-ineligible subject matter, as well as dependent claims 18-20 with commensurate limitations.

Claim 19 is dependent on claim 17 and includes all the limitations of claim 17. Therefore, claim
19 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the operations further comprise an operation rating the first storage device and the second storage device based on respective storage characteristics of the first storage device and the second storage device, resulting in respective ratings of storage devices, and wherein the moving the file from the first storage device to the second storage device is further based on the respective ratings of the storage devices”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 20 is dependent on claim 19 and includes all the limitations of claim 19. Therefore, claim
20 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the storage characteristics of the storage devices comprise a storage cost for the storage devices”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claims 2 and 18 include addition elements “wherein the monitoring the operation comprises: receiving, by a kernel of an operating system of the system, a system call operation to be performed on the file; storing, by a kernel module loaded into the kernel, information corresponding to details of the system call operation; and facilitating by the kernel, performance of the system call operation on the file” that integrate into a practical application that render claims 2 and 18 eligible under 35 USC 101.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 8-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al., (hereinafter “Hamilton”) US 2013/0124811 in view of Pandit et al., (hereinafter “Pandit”) US 10,942,813.
As to claim 1, Hamilton discloses a method comprising:
monitoring, by a system comprising a processor, an operation performed on an unstructured data file stored on a first storage device (see fig.8, item 802, par. [0066], collecting a data piece);
storing an indication of the operation in a data structure (see fig.8, item 804, par. [0073], storing a data piece in a medium);
analyzing indications of operations performed on the unstructured data file stored in the data structure, wherein the indications comprise the indication and the other indications (see fig.8, item 806, par. [0070]-[0071], analyzing a data piece reference rate by measuring the access characteristic of the data block as the data block is stored on the first medium, comparing reference rate against performance characteristics of at least two mediums and determining an appropriate medium for storage of the data piece based on a comparison result); and
moving the unstructured data file from the first storage device to a second storage device, based on a result of the analyzing the indications see (see fig.8, item 812, and par. [0070]-[0071], moving the data piece in a storage medium that has a performance characteristic suitable to hold data with a particular reference rate) 
However, Hamilton does not explicitly disclose the claimed “resulting in the data structure storing the indication and other indications of operations performed on the unstructured data file other than the indication”.
On the other hand, Pandit discloses the claimed “resulting in the data structure storing the indication and other indications of operations performed on the unstructured data file other than the indication” (see col.22, lines 11-14 and col.23, lines 18-32, maintaining an indication of success per each file block and then generate a notification when all of the file blocks have been successfully deleted or marked for deletion, wherein the storage manager can communicate this indication for each data unit requested to be deleted, after n>1 data units have been processed, after all data units of a file object have been processed, etc. Indicating that the data unit can be deleted can be performed differently).
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the system of Hamilton to incorporate the resulting in the data structure storing the indication and other indications of operations performed on the file other than the indication, in the same conventional manner as disclosed the Pandit in order to facilitate efficient storage management 

As to claim 3, the combination of Hamilton and Pandit discloses the invention as claimed. In addition, Hamilton discloses the method of claim 1, further comprising rating the first storage device and the second storage device based on respective storage characteristics of the first storage device and the second storage device, resulting in ratings of storage devices, wherein the moving the file from the first storage device to the second storage device is further based on the ratings of the storage devices (see [0048]-[0051] and , obtain the data from a first storage medium temporarily holds the data in storage, and subsequently or simultaneously store the data in a second storage medium based on the rate and frequency of storage).

As to claim 4, the combination of Hamilton and Pandit discloses the invention as claimed. In addition, Hamilton discloses the method, wherein the storage characteristics of the storage devices comprise a storage cost for the storage devices (see [0009]. based upon the data attributes, a comparison can be made of storage characteristics, relative cost, storage capacity, latency, cache parameters, for available storage media to identify a storage medium that more optimally matches the data attributes).

As to claim 5, the combination of Hamilton and Pandit discloses the invention as claimed. In addition, Hamilton discloses the method of claim 3, wherein the storage characteristics of the storage devices comprise a storage performance for the storage devices (see [0033]-[0035], storage performance).

As to claim 8, the combination of Hamilton and Pandit discloses the invention as claimed. In addition, Hamilton discloses the method of claim 1, wherein the analyzing the indications of the operations performed on the file comprises predicting a likelihood that the file will be accessed within a defined period of time (see [0073], an initial allocation of data can occur once data is successfully collected. Since received data does not typically have an access rate, initial allocation can be on a storage medium that has a low performance characteristic. However, such storage can be in a temporary location that allows data to be evaluated so a prediction is made as to where data should be initially placed).

As to claims 9-13 and 16, claims 9-13 and 16 are device for performing the method of claims 1-5 above. They are rejected under the same rationale.

As to claims 17 and 19-20, claims 17 and 19-20 are machine-readable storage medium having stored therein comprising executable instructions for executing the method of claims 1-5 and 8 above. They are rejected under the same rationale.
Claims 6-7, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al., (hereinafter “Hamilton”) US 2013/0124811 in view of Pandit et al., (hereinafter “Pandit”) US 10,942,813 and further in view of Chan US 2018/0285405.
As to claims 6-7, the combination of Hamilton and Pandit discloses the invention as claimed, except for the claimed wherein the operation performed on the file comprises a file read operation and wherein the operation performed on the file comprises a file update operation.
Meanwhile, Chan discloses the method of claim 1, wherein the operation performed on the file comprises a file read operation (see [0146], read operation) and wherein the operation performed on the file comprises a file update operation (see [0088] and [0114], update operation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Hamilton and Pandit to include a file read operation and file update operation in order to reduce likelihood of information overload in easy manner.

As to claims 14-15, claims 14-15 are device for performing the method of claims 6-7 above. They are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20120078985 (involved in efficient data storage which reduces data entropy of data on a data storage devise. The technique organizes related data entities (such as file on a hard drive) in close physical proximity and in a predictive or ordered sequence, to reduce the amount of time and effort (mechanical, computational, or otherwise) a storage/retrieval device needs to expend locating each data entity as it processes a sequence of requests. For example, the data may be organized and stored according to a file directory index structure, whereby data and free space fragmentation is also reduced).

US6862604 (involved in a removable data storage device is provided that is used with electronic devices using compact data storage capabilities. The removable data storage device includes memory for storing data files and a file management information that includes memory allocation information of the memory. A scan logic is provided that analyzes the file management information and generates file usage data of the memory. With the present invention, a removable data storage device can self-analyze its memory contents and determine, for example, types of files and memory space consumed by each file type in the memory).

US20190332577 (involved in performing file feature analysis on a file to be stored to obtain a file feature value of the file to be stored. The storage device generates a file feature value record based on the file feature value of the file to be stored, and stores the file feature value record and a corresponding relation of the file feature value record and the file to be stored to a preset mapping table. The storage device generates a condition file feature value corresponding to a data management instruction when receiving the data management instruction from a storage server. The condition file feature value is configured to characterize a query condition of the data management instruction. The storage device obtains the filename or the physical address of a target file by matching the condition file feature value to the file feature value record in the preset mapping table).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 12, 2022